Per Curiam.

Respondent was admitted to practice in the Appellate Division, Second Department, on June 28, 1933. On September 27, 1961, upon his plea of guilty, respondent was convicted in the Court of Special Sessions of the misdemeanor of attempted unlawful placement of a child in violation of subdivision 2 of section 374 of the Social Welfare Law. Although the crime of which respondent was convicted does not involve moral turpitude, his actions constitute professional misconduct and will not be condoned. An attorney particularly is expected to comply with statutory mandates and any claimed ignorance of statutory provisions is no valid excuse. The circumstances attending the commission of the acts constituting the misdemeanor, for which respondent stands convicted, arose directly in connection with respondent’s professional activities. However, it appears that up to the time of the incident herein, respondent enjoyed a good reputation and had not been involved in any disciplinary difficulties. Under all of the circumstances, respondent should be suspended from practice for a period of six months.
Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ., concur.
Respondent suspended for a period of six months.